Exhibit 10.5

COLONY FINANCIAL, INC.

2011 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

Colony Financial, Inc., a Maryland corporation (the “Company”), hereby grants
its shares of common stock, par value $0.01 (“Restricted Stock”) to the Grantee
named below, subject to the vesting and other conditions set forth below.
Additional terms and conditions of the grant are set forth in this cover sheet
and in the attachment (collectively, the “Agreement”) and in the Company’s 2011
Equity Incentive Plan (as amended from time to time, the “Plan”).

Name of Grantee:                                          
                                                            

Grantee’s Social Security Number:              -              -             

Number of Restricted Shares:                                                    

Grant Date:                                         

Vesting Schedule: The Restricted Shares shall vest on each vesting date set
forth below:

 

  •  

[insert#] on [Vest Date]

 

  •  

[insert#] on [Vest Date]

 

  •  

[insert#] on [Vest Date]

Purchase Price per Share of Stock: $            .        

By your signature below, you agree to all of the terms and conditions described
herein, in the attached Agreement and in the Plan, a copy of which is also
attached. You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this cover sheet or
Agreement should appear to be inconsistent.

 

Grantee:  

 

   Date:  

 

  (Signature)      Company:  

 

   Date:  

 

  (Signature)      Title:       

Attachment

This is not a stock certificate or a negotiable instrument.

 

1



--------------------------------------------------------------------------------

COLONY FINANCIAL, INC.

2011 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

Restricted Stock

This Agreement evidences an award of shares of Stock in the number set forth on
the cover sheet and subject to the vesting and other conditions set forth
herein, in the Plan and on the cover sheet (the “Restricted Stock”). The
purchase price is deemed paid by your prior Service to the Company.

 

Transfer of Unvested Restricted Stock

Unvested Restricted Stock may not be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered, whether by operation of law or otherwise,
nor may the Restricted Stock be made subject to execution, attachment or similar
process. If you attempt to do any of these things, the Restricted Stock will
immediately become forfeited.

 

Issuance and Vesting

The Company will issue your Restricted Stock in the name set forth on the cover
sheet.

 

  Your rights under this Restricted Stock grant and this Agreement shall vest in
accordance with the vesting schedule set forth on the cover sheet so long as you
continue in Service on the vesting dates set forth on the cover sheet.

 

  Notwithstanding your vesting schedule, the Restricted Stock will become 100%
vested upon your termination of Service due to your death or Disability.

 

Change in Control

Notwithstanding the vesting schedule set forth above, upon the consummation of a
Change in Control, the Restricted Stock will become 100% vested (i) if the
Restricted Stock is not assumed, or equivalent restricted securities are not
substituted for the Restricted Stock, by the Company or its successor, or (ii)
if assumed or substituted for, upon your Involuntary Termination within the
12-month period following the consummation of the Change in Control.

 

 

“Involuntary Termination” means termination of your Service by reason of (i)
your involuntary dismissal by the Company or its successor for reasons other
than Cause; or (ii) your voluntary resignation for Good Reason as defined in any
applicable employment or severance agreement, plan, or arrangement between you
and the Company, or if none, then as set forth in the Plan following (x) a
substantial adverse alteration in your title or responsibilities from those in
effect immediately prior to the Change in Control; (y) a reduction in your
annual base salary as of immediately prior to the Change in Control (or as the
same may be increased from time to time) or a material reduction in your annual
target bonus opportunity as of

 

2



--------------------------------------------------------------------------------

 

immediately prior to the Change in Control; or (z) the relocation of your
principal place of employment to a location more than 35 miles from your
principal place of employment as of the Change in Control or the Company’s
requiring you to be based anywhere other than such principal place of employment
(or permitted relocation thereof) except for required travel on the Company’s
business to an extent substantially consistent with your business travel
obligations as of immediately prior to the Change in Control. To qualify as an
“Involuntary Termination” you must provide notice to the Company of any of the
foregoing occurrences within 90 days of the initial occurrence and the Company
shall have 30 days to remedy such occurrence.

 

Evidence of Issuance

The issuance of the Shares under the grant of Restricted Stock evidenced by this
Agreement shall be evidenced in such a manner as the Company, in its discretion,
deems appropriate, including, without limitation, book-entry, direct
registration or issuance of one or more stock certificates, with any unvested
Restricted Stock bearing the appropriate restrictions imposed by this Agreement.
As your interest in the Restricted Stock vests, the recordation of the number of
shares of Restricted Stock attributable to you will be appropriately modified if
necessary.

 

Forfeiture of Unvested Restricted Stock

Unless the termination of your Service triggers accelerated vesting of your
Restricted Stock or other treatment pursuant to the terms of this Agreement, the
Plan, or any other written agreement between the Company or an Applicable Entity
and you, you will automatically forfeit to the Company all of the unvested
Restricted Stock in the event you are no longer providing Service.

 

Forfeiture of Rights

If you should take actions in violation or breach of or in conflict with any (a)
employment agreement, (b) non-competition agreement, (c) agreement prohibiting
solicitation of employees or clients of the Company or any Affiliate, (d)
confidentiality obligation with respect to the Company or any Affiliate, (e)
secondment agreement or (f) other agreement or any confidentiality obligation
with respect to the Company or any Affiliate or otherwise in competition with
the Company or any Affiliate, the Company has the right to cause an immediate
forfeiture of your rights to the Restricted Stock awarded under this Agreement
and the Restricted Stock shall immediately expire.

 

  In addition, if you have vested in Restricted Stock during the two year period
prior to your actions, you will owe the Company a cash payment (or forfeiture of
shares of Stock) in an amount determined as follows: (1) for any shares of Stock
that you have sold prior to receiving notice from the Company, the amount will
be the proceeds received from the sale(s), and (2) for any shares of Stock that
you still own, the amount will be the number of shares of Stock owned times the
Fair Market Value of the shares of Stock on the date you receive notice from the

 

3



--------------------------------------------------------------------------------

  Company (provided, that the Company may require you to satisfy your payment
obligations hereunder either by forfeiting and returning to the Company the
Restricted Stock or any other shares of Stock or making a cash payment or a
combination of these methods as determined by the Company in its sole
discretion).

 

Leaves of Absence

For purposes of this Agreement, your Service does not terminate when you go on a
bona fide leave of absence that was approved by your employer in writing if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by applicable law. Your Service terminates in any
event when the approved leave ends unless you immediately return to active
employee work.

 

  Your employer may determine, in its discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan in
accordance with the provisions of the Plan. Notwithstanding the foregoing, the
Company may determine, in its discretion, that a leave counts for this purpose
even if your employer does not agree.

 

Section 83(b) Election

Under Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”),
the difference between the purchase price paid for the shares of Stock and their
fair market value on the date any forfeiture restrictions applicable to such
shares lapse will be reportable as ordinary income at that time. For this
purpose, “forfeiture restrictions” include the forfeiture as to unvested Stock
described above. You may elect to be taxed at the time the shares are acquired,
rather than when such shares cease to be subject to such forfeiture
restrictions, by filing an election under Section 83(b) of the Code with the
Internal Revenue Service within thirty (30) days after the Grant Date. You will
have to make a tax payment to the extent the purchase price is less than the
fair market value of the shares on the Grant Date. No tax payment will have to
be made to the extent the purchase price is at least equal to the fair market
value of the shares on the Grant Date. The form for making this election is
attached as Exhibit A hereto. Failure to make this filing within the thirty (30)
day period will result in the recognition of ordinary income by you (in the
event the fair market value of the shares as of the vesting date exceeds the
purchase price) as the forfeiture restrictions lapse.

 

  YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO
FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING SOLELY
ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE
ANY 83(b) ELECTION.

 

4



--------------------------------------------------------------------------------

Withholding Taxes

You agree as a condition of this grant that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting or receipt of the Restricted Stock. In the event that the any
Applicable Entity determines that any federal, state, local or foreign tax or
withholding payment is required relating to the vesting or receipt of shares of
Stock arising from this grant, the Applicable Entity shall have the right to
require such payments from you, or withhold such amounts from other payments due
to you from the Applicable Entity (including withholding the delivery of vested
shares of Stock otherwise deliverable under this Agreement).

 

Retention Rights

This Agreement and the grant evidenced hereby do not give you the right to be
retained by the any Applicable Entity in any capacity. Unless otherwise
specified in an employment or other written agreement between the Applicable
Entity and you, the Applicable Entity reserves the right to terminate your
Service at any time and for any reason.

 

Stockholder Rights

You will be entitled to receive, upon the Company’s payment of a cash dividend
on outstanding shares, an amount of Restricted Stock equal to the per-share
dividend paid on the Restricted Stock that you hold as of the record date for
such dividend, which shall be subject to the same vesting, forfeiture and other
conditions as the associated Restricted Stock. No adjustments are made for
dividends or other rights if the applicable record date occurs before an
appropriate book entry is made (or your certificate is issued), except as
described in the Plan.

 

  Your grant shall be subject to the terms of any applicable agreement of
merger, liquidation or reorganization in the event the Company is subject to
such corporate activity.

 

Legends

If and to the extent that the Stock is represented by certificates rather than
book entry, all certificates representing the Stock issued under this grant
shall, where applicable, have endorsed thereon the following legends:

 

  “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING,
FORFEITURE AND OTHER RESTRICTIONS ON TRANSFER AND OPTIONS TO PURCHASE SUCH
SHARES SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER,
OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON FILE AT
THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST
TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.”

 

5



--------------------------------------------------------------------------------

  To the extent the Stock is represented by a book entry, such book entry will
contain an appropriate legend or restriction similar to the foregoing.

 

Clawback

This Award is subject to mandatory repayment by you to the Company to the extent
you are or in the future become subject to any Company “clawback” or recoupment
policy that requires the repayment by you to the Company of compensation paid by
the Company to you in the event that you fail to comply with, or violate, the
terms or requirements of such policy.

 

  If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws and you knowingly
engaged in the misconduct, were grossly negligent in engaging in the misconduct,
knowingly failed to prevent the misconduct or were grossly negligent in failing
to prevent the misconduct, you shall reimburse the Company the amount of any
payment in settlement of this Award earned or accrued during the 12-month period
following the first public issuance or filing with the United States Securities
and Exchange Commission (whichever first occurred) of the financial document
that contained such material noncompliance.

 

  [Notwithstanding any other provision of the Plan or any provision of this
Agreement, if the Company is required to prepare an accounting restatement, then
you shall forfeit any cash or Stock received in connection with this Award (or
an amount equal to the fair market value of such Stock on the date of delivery
if you no longer hold the shares of Stock) if pursuant to the terms of this
Agreement, the amount of the Award earned or the vesting in the Award was
explicitly based on the achievement of pre-established performance goals set
forth in this Agreement (including earnings, gains, or other criteria) that are
later determined, as a result of the accounting restatement, not to have been
achieved.] [Include if any performance goals are included in award]

 

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

The Plan

The text of the Plan is incorporated in this Agreement by reference.

 

  Certain capitalized terms used in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.

 

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant. Any prior

 

6



--------------------------------------------------------------------------------

 

agreements, commitments or negotiations concerning this grant are superseded;
except that any written employment, consulting, confidentiality,
non-competition, non-solicitation and/or severance agreement between you and any
Applicable Entity shall supersede this Agreement with respect to its subject
matter.

 

Data Privacy

In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as your contact information, payroll information and any other
information that might be deemed appropriate by the Company to facilitate the
administration of the Plan.

 

  By accepting this grant, you give explicit consent to the Company to process
any such personal data.

 

Code Section 409A

It is intended that this Award comply with Code Section 409A or an exemption to
Code Section 409A.

By signing this Agreement, you agree to all of the terms and conditions
described above and in the Plan.

 

7



--------------------------------------------------------------------------------

EXHIBIT A

GRANTEE ELECTION UNDER SECTION 83(b) OF

THE INTERNAL REVENUE CODE

The undersigned Grantee hereby makes an election pursuant to Section 83(b) of
the Internal Revenue Code with respect to the property described below and
supplies the following information in accordance with the regulations
promulgated thereunder:

 

  1. The name, address and social security number of the undersigned:

 

Name:

 

 

Address:  

 

Social Security No. :  

 

 

  2. Description of property with respect to which the election is being made:

 

                 shares of common stock, par value $0.01 per share, Colony
Financial, Inc., a Maryland corporation, (the “Company”).

 

  3. The date on which the property was transferred is                     ,
20    .

 

  4. The taxable year to which this election relates is calendar year 20    .

 

  5. Nature of restrictions to which the property is subject:

The shares of stock are subject to the provisions of a Restricted Stock
Agreement between the undersigned and the Company. The shares of stock are
subject to forfeiture under the terms of the Agreement.

 

  6. The fair market value of the property at the time of transfer (determined
without regard to any lapse restriction) was $         per share, for a total of
$        .

 

  7. The amount paid by taxpayer for the property was $        .

 

  8. A copy of this statement has been furnished to the Company.

Dated:                     , 20    

 

 

Taxpayer’s Signature

 

Taxpayer’s Printed Name

 

8



--------------------------------------------------------------------------------

PROCEDURES FOR GRANTEE MAKING ELECTION

UNDER INTERNAL REVENUE CODE SECTION 83(b)

The following procedures must be followed with respect to the attached form for
making an election under Internal Revenue Code section 83(b) in order for the
election to be effective:1

1. You must file one copy of the completed election form with the IRS Service
Center where you file your federal income tax returns within 30 days after the
Grant Date of your Restricted Stock.

2. At the same time you file the election form with the IRS, you must also give
a copy of the election form to the Secretary of the Company.

3. You must file another copy of the election form with your federal income tax
return (generally, Form 1040) for the taxable year in which the stock is
transferred to you.

 

1 Whether or not to make the election is your decision and may create tax
consequences for you. You are advised to consult your tax advisor if you are
unsure whether or not to make the election.

 

9